Citation Nr: 9925260	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-12 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connected laceration and fracture, tip of the left middle 
finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in September 1997 that denied the claimed 
benefits.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred.  The Court also stated that 
the Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In a VA form 9, received in August 1998, the veteran stated 
that he had been receiving treatment for his service 
connected left middle finger disability at Butler VAMC for 
several years.  The record currently contains VA reports 
dating from December 1996 through August 1997, which were 
requested by the RO in August 1997.  These records do not 
mention treatment of the veteran's left middle finger.  All 
records of VA treatment for the veteran's service connected 
left middle finger disability must be obtained prior to 
reaching a decision in this case.  Also, in his substantive 
appeal, the veteran indicated that the injury in service 
involved three fingers of his left hand, not just the one 
which is service connected.  It appears that the veteran is 
claiming service connection for additional finger injuries.  
This could have an impact on the rating assigned and, as 
such, is inextricably intertwined with the increased rating 
issue and must therefore be adjudicated before the Board can 
consider the issue certified for appeal.

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact Butler VAMC and 
request copies of all treatment records 
pertaining to the veteran since August 
1997.  All records obtained should be 
associated with the claims folder.

2.  The RO should adjudicate the claim 
for service connection for injuries to 
other fingers of the left hand.  If the 
claim is denied, the RO should notify the 
veteran of the adverse decision and of 
his appellate rights.  If the veteran 
submits a notice of disagreement, a 
statement of the case should be provided.  
If, and only if, the veteran perfects an 
appeal of the service connection issue, 
that issue should be certified to the 
Board for appellate review. 

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for the left middle 
finger.  If action taken remains adverse 
to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



